THREADGILL, Judge.
Tyrone Marion appeals that portion of his sentence for sale of cocaine in which the trial court suspended his driving privileges for four years. Pursuant to Neil v. State, 556 So.2d 486 (Fla. 2d DCA 1990), *1353we remand this case to the trial court for correction of the sentence to reflect that the Department of Highway Safety and Motor Vehicles is directed to revoke Marion’s license for a period of two years. See § 332.055(1), Fla.Stat. (1987). Otherwise, Marion’s judgment and sentence are affirmed.
CAMPBELL, A.C.J., and PATTERSON, J., concur.